Citation Nr: 0825641	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-36 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

2.  Entitlement to service connection for lower extremity 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969, with a tour of duty in Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veteran Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).


FINDINGS OF FACT

1.  On VA audiological evaluation in March 2006, the 
veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 36, with speech recognition 
of 96 percent (Level I hearing loss) in the right ear; and an 
average puretone threshold in decibels of 34, with speech 
recognition of 94 percent (Level I hearing loss) in the left 
ear. 

2.  A November 2006 private audiological evaluation failed to 
indicate the veteran's speech recognition percentage; 
however, the veteran manifested bilateral hearing loss with 
an average puretone threshold of 43 decibels in the right 
ear, and an average puretone threshold in decibels of 46 in 
the left ear

3.  On VA examination in November 2007, the veteran's 
bilateral hearing loss was manifested by an average puretone 
threshold in decibels of 38.75, with speech recognition of 
100 percent (Level I hearing loss) in the right ear; and an 
average puretone threshold in decibels of 41.25, with speech 
recognition of 96 percent (Level I hearing loss) in the left 
ear.  

4.  The veteran does not currently have acute or subacute 
peripheral neuropathy, or any other disorder recognized by 
the VA as causally related to exposure to herbicide agents in 
Vietnam.  

5.  There is no competent medical evidence showing the 
veteran has peripheral neuropathy of the right lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2007). 

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, and may not be presumed 
due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO, dated in 
September 2005 and November 2005, provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, what evidence was to be provided by 
him, and what evidence the VA would attempt to obtain on his 
behalf.  The veteran also was provided extensive information 
regarding the rating criteria contained in the applicable 
Diagnostic Code in the statement of the case, which was 
issued in October 2006, as well as additional opportunity to 
submit evidence (which he did).  Therefore, there was no 
prejudice as a result of the timing of the notification.  In 
addition, one of the veteran's claims arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, 
additional notice under the aforementioned law and regulation 
is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; and the 
Board concludes, the appeal may be adjudicated without a 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records, VA medical records and 
relevant private treatment records have been obtained, and 
the veteran has declined a hearing on his claim.  
Importantly, the veteran was also afforded VA medical 
examinations and appropriate medical opinions were provided.  
In the veteran's January 2007 statement he requested a VA 
examination, if compensation could not be increased based on 
the then available evidence, and one was subsequently 
provided to him.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran with the 
development of evidence is required.  

Bilateral Hearing Loss

Disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometric test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows: 
        (a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.

        (b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Although the record reflects the presence of hearing loss, no 
examination, including the November 2006 audiological 
examination submitted by the veteran, indicates the veteran 
is entitled to a compensable disability rating.  Further, 
none of the medical evidence reflects the presence of 
exceptional hearing impairment, as defined by 38 C.F.R. 
§ 4.86, so application of 38 C.F.R. § 4.85, Table VII, is 
appropriate.  

In this case, there have been multiple VA audiological 
evaluations conducted since 2005 under the methodology and 
standards required for rating purposes.  On a VA authorized 
audiological evaluation in March 2006, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
55
65
LEFT
20
25
15
50
45

The average in the right ear was 36 decibels, and the average 
for the left ear was 34 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 94 in the left.

A private audiological exam conducted in November 2007 
revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
50
60
LEFT
35
35
30
60
60

The average in the right ear was 43 decibels, and the average 
for the left ear was 46 decibels.  This examination failed to 
note any results related to speech recognition, making this 
report incomplete for disability evaluation purposes.  

The most recent VA examination was performed in November 
2007. It showed puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
50
60
LEFT
25
30
25
50
60

The average in the right ear was 38.75 decibels, and the 
average for the left ear was 41.25 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 in the left. 

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to Level I, and the scores for the left ear correspond to 
Level I.  The intersection point for these Levels under Table 
VII shows that the hearing loss corresponds to a 
noncompensable disability rating.  An exceptional pattern of 
hearing loss that would warrant evaluation under 38 C.F.R. 
§ 4.86 is not shown.  Accordingly, the Board concludes that 
the schedular criteria for a compensable disability rating 
for bilateral hearing are not met.  The Board further finds 
that the evidence does not raise a question that a different 
rating is warranted for any period of time from the veteran's 
claim to the present time so as to warrant a staged rating 
based on significant change in the level of disability.  See 
Hart v Mansfield, 21 Vet. App. 505 (2007).

Though the veteran has submitted numerous statements 
indicating his hearing loss has greatly impacted his life, 
the rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
There is no evidence of frequent hospitalizations, and no 
indication that there has been marked interference with 
employment, therefore, remand for consideration of an extra 
schedular rating is not warranted.  38 C.F.R. § 3.32 (2007).

Peripheral Neuropathy

The veteran has disagreed with the denial of his service 
connection claim by the RO, and maintains his exposure to 
herbicides while in Vietnam justifies service connection for 
his claimed lower extremity peripheral neuropathy.  

The veteran's DD 214 does reflect that he received the Combat 
Infantryman Badge and the Vietnam Service Medal, establishing 
he served in Vietnam; therefore he meets the criteria for 
presumptive exposure to herbicides while in Vietnam. 
38 C.F.R. § 3.307(a).  

The Board notes that a veteran's exposure to herbicides while 
in Vietnam may raise a presumption for certain medical 
conditions.  See 38 C.F.R. § 3.309(e) (2007).  The list of 
presumptive disorders includes chloracne or other acneform 
diseases consistent with chloracne, porphyria cutanea tarda, 
prostate cancer and respiratory cancer, among others.  Id.  
Though acute and subacute peripheral neuropathy are among the 
disabilities that may be presumed to have been due to 
exposure to herbicides, a note associated with 38 C.F.R. 
§ 3.309(e) requires these disabilities to appear within weeks 
or months of exposure to an herbicide agent and to resolve 
within two years from the disabilities onset.  Significantly, 
the peripheral neuropathy claimed by the veteran, is not 
among those disorders which may be presumed to have resulted 
from exposure to herbicides in Vietnam.  There is no 
indication that he has ever been diagnosed with any of the 
diseases on this list, so the presumption does not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  The veteran's service medical 
records are negative for references to any lower extremity 
peripheral neuropathy, or similar issue.  The report of a 
medical history given by the veteran in April 1969, for the 
purpose of separation from service, does not contain any 
mention of lower extremity peripheral neuropathy.  In fact, 
at this time the examiner noted the veteran's lower 
extremities and feet were normal.  

VA medical records in August 2005 indicate the veteran 
reported right foot discomfort, especially while driving with 
steady pressure on the gas pedal.  However, these records do 
not show a diagnosis of lower extremity peripheral 
neuropathy.  After examining the veteran and the August 2005 
x-ray of his right foot, the veteran was diagnosed with 
cavus.  An August 2006 VA treatment note indicates the 
veteran still complained of right foot pain, but there still 
is no diagnosis of lower extremity peripheral neuropathy.  

The veteran has not submitted any medical records to 
substantiate his claim, but he has submitted numerous 
personal statements for this purpose.  Importantly, in his 
January 2007 statement the veteran contends that a VA 
podiatrist stated "We often see this (constant pain in the 
feet) in veterans exposed to agent Orange."  This statement 
is not supported by the August 2005 treatment report given by 
this person, which reflects a diagnosis of cavus and makes no 
mention of a possible connection to herbicides.  

The veteran's own opinion that his current complaints are 
related to service is not enough to support his claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran has not been diagnosed with lower extremity 
peripheral neuropathy, and the veteran's current lower 
extremity pain was not present until 36 years after 
separation from service (1969 to 2005), and is not among the 
disorders which may be presumed due to exposure to 
herbicides.  Further he has not presented any competent 
evidence linking his lower extremity pain to his period of 
service.  Accordingly, the Board concludes that lower 
extremity peripheral neuropathy was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.  Since the preponderance of the evidence 
is against entitlement to service connection for lower 
extremity peripheral neuropathy, the benefit of the doubt 
doctrine is not appropriately applied to this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Service connection for lower extremity peripheral neuropathy 
is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


